Exhibit 10.1

 

FORMATION AND CONTRIBUTION AGREEMENT

 

RREEF AMERICA REIT II CORP. TTT

 

AND

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.

 

CarrAmerica Corporate Center

4400-4460 Rosewood

Pleasanton, California

 

Dated as of March 31, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I    BASIC DEFINITIONS    1 ARTICLE II    FORMATION AND CONTRIBUTION   
5        Section 2.01    Formation    5        Section 2.02    Contributions to
the Venture    5        Section 2.03    Contribution Amount and Deposit    5
ARTICLE III    CONTINGENCY PERIOD    7        Section 3.01    Contingency Period
   7        Section 3.02    Right of Entry and Inspection    7        Section
3.03    CarrAmerica’s Delivery of Documents    8        Section 3.04    Title
Review    9        Section 3.05    Contracts    10        Section 3.06   
Disclaimer; As Is Transaction    10        Section 3.07    Release    11 ARTICLE
IV    CONDITIONS PRECEDENT    12        Section 4.01    Conditions Precedent   
12        Section 4.02    Failure or Non-Waiver of Conditions Precedent    14
ARTICLE V    REPRESENTATIONS AND WARRANTIES    14        Section 5.01   
CarrAmerica’s Warranties and Representations    14        Section 5.02   
RREEF’s Warranties and Representations    16        Section 5.03    Survival   
17 ARTICLE VI    COVENANTS    18        Section 6.01    CarrAmerica’s Covenants
   18 ARTICLE VII    [RESERVED]    19 ARTICLE VIII     CLOSING    19       
Section 8.01    Closing    19        Section 8.02    Closing Deliveries    19  
     Section 8.03    Prorations    21        Section 8.04    Other Closing Costs
   24        Section 8.05    Further Documentation    24        Section 8.06   
Original Property Documents    24

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

ARTICLE IX    MISCELLANEOUS    25        Section 9.01    Damage and Destruction
   25        Section 9.02    Condemnation    26        Section 9.03    Brokerage
Commissions and Finder’s Fees    26        Section 9.04    Successors and
Assigns    27        Section 9.05    Notices    27        Section 9.06    Time
   28        Section 9.07    Possession    28        Section 9.08   
Construction    28        Section 9.09    Incorporation by Reference    29  
     Section 9.10    Amendments    29        Section 9.11    Interpretation   
29        Section 9.12    Attorneys’ Fees    29        Section 9.13   
Severability    29        Section 9.14    Governing Law and Jurisdiction    29  
     Section 9.15    Confidentiality    29        Section 9.16    Exclusive
Negotiations    29        Section 9.17    Limitation of Claims    30       
Section 9.18    Counterparts    30        Section 9.19    Entire Agreement    30

 

-ii-



--------------------------------------------------------------------------------

FORMATION AND CONTRIBUTION AGREEMENT

 

THIS FORMATION AND CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into as of March 31, 2005 (the “Effective Date”), by and between RREEF AMERICA
REIT II CORP. TTT, a Maryland corporation (hereinafter called “RREEF”) and
CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(hereinafter called “CarrAmerica”).

 

RECITALS

 

A. CarrAmerica is the fee owner of that certain real property in Pleasanton,
California, more particularly described in Exhibit A attached hereto (the
“Land”), together with all improvements thereon, and all rights and
appurtenances thereto, including, without limitation, all easements and any and
all right, title and interest of CarrAmerica in adjacent roads, alleys and
easements. The Land and all Improvements thereon are defined below as the “Real
Property.”

 

B. Subject to the terms and conditions set forth in this Agreement, CarrAmerica
and RREEF desire to form a Delaware limited liability company (the “Venture”),
which Venture shall hold title to the Real Property.

 

NOW, THEREFORE, CarrAmerica and RREEF do hereby agree as follows:

 

ARTICLE I

 

BASIC DEFINITIONS

 

Accounting Agreement. The term “Accounting Agreement” shall mean that certain
Accounting Agreement between Pleasant Partners, LLC, and RREEF Management
Company in the form of Exhibit P hereto, to be executed on the Closing Date.

 

Affiliate. The term “Affiliate” shall mean, when used with reference to a
specific Person, any Person directly or indirectly controlling, controlled by,
or under common control with the Person in question. As used in this definition,
the terms “controlling”, “controlled” and “control” mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

Agreed Value of the Property. The term “Agreed Value of the Property” shall mean
One Hundred Ninety-Seven Million Three Hundred Thousand Dollars ($197,300,000).

 

Business Day. The term “Business Day” shall mean any day on which banks are open
for business in San Francisco, California.

 

Closing. The term “Closing” shall mean the consummation of the transaction
contemplated herein, including formation of the Venture and the contributions
thereto by CarrAmerica and RREEF of the Property and the Contribution Amount,
respectively.



--------------------------------------------------------------------------------

Closing Date. The term “Closing Date” shall mean the date of the formation of
the Venture and the contributions thereto by CarrAmerica and RREEF of the
Property and the Contribution Amount, which date shall be March 31, 2005.

 

Closing Documents. The term “Closing Documents” shall mean, collectively, all of
the documents and agreements delivered by CarrAmerica or RREEF in connection
with the Closing, including, without limitation, all of the documents specified
in Article VIII below, the Limited Liability Company Agreement, the Property
Management Agreement, the Accounting Agreement and all documents related
thereto.

 

Code. The term “Code” shall mean the United States Internal Revenue Code of
1986, as amended.

 

Contingency Period. See Section 3.01 below.

 

Contract Period. See Section 6.01 below.

 

Contracts. The term “Contracts” shall mean all of the contracts and agreements
entered into by CarrAmerica or an Affiliate (other than the Leases) affecting
the Property and extending beyond the Closing Date, as set forth on Exhibit B
attached hereto; provided, however, that CarrAmerica shall terminate, at its
cost and expense, on or prior to the Closing Date any listing agreement and
management agreement, if any, currently in effect with respect to the Property
and provide reasonable evidence of such termination to RREEF at or prior to
Closing.

 

Contribution Amount. The term “Contribution Amount” shall mean the amount to be
contributed by RREEF for its interest in the Venture, which amount shall be
equal to One Hundred Sixty Million Dollars ($160,000,000). The capital accounts
for RREEF and CarrAmerica as set forth in the Limited Liability Company
Agreement shall be adjusted to reflect the actual net closing prorations and
other adjustments agreed to by and between RREEF and CarrAmerica in connection
with the Closing.

 

Deposit. See Section 2.03, below.

 

Escrow Holder. The term “Escrow Holder” shall mean the Title Company.

 

Hazardous Materials. The term “Hazardous Materials” shall mean inflammable
explosives, radioactive materials, asbestos, asbestos–containing materials,
polychlorinated biphenyls, lead, lead-based paint, radon, under and/or above
ground tanks, hazardous materials, hazardous wastes, hazardous substances, oil,
or related materials, which are listed or regulated in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 6901, et seq.), the Resources Conservation and Recovery Act of
1976 (42 U.S.C. Section 6901, et seq.), the Clean Water Act (33 U.S.C. Section
1251, et seq.), the Safe Drinking Water Act (14 U.S.C. Section 1401, et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. Section 1801, et seq.),
and the Toxic Substance Control Act (15 U.S.C. Section 2601, et seq.), the
California Hazardous Waste Control Law (California Health and Safety Code
Section 25100, et seq.), the Porter-Cologne Water Quality Control Act
(California Water Code Section 13000, et seq.), and the Safe Drinking Water and
Toxic Enforcement Act of 1986 (California Health and Safety Code Section
25249.5, et seq.) and any other applicable federal, state or local laws.

 

2



--------------------------------------------------------------------------------

Improvements. The term “Improvements” shall mean all buildings, fixtures, walls,
fences, landscaping and other structures and improvements situated on, affixed
or appurtenant to the Land, including, without limitation, the corporate
business park commonly known as the CarrAmerica Corporate Center, located at
4400-4460 Rosewood, Pleasanton, California, consisting of 8 buildings containing
1,019,864 square feet of net rentable area, including 6 Class “A” office
buildings, a five-room state-of-the-art conference center, a cafeteria with
seating for 600 guests, along with associated parking, open space and similar
items.

 

Intangible Property. The term “Intangible Property” shall mean, to the extent
assignable, and without any representations or warranties except as provided in
this Agreement, all of CarrAmerica’s rights and interests, whether held directly
or indirectly, in and to: (a) any and all permits, building plans and
specifications, filings, working drawings, entitlements, certificates of
occupancy, operating permits, sign permits, zoning and development rights and
approvals (including, without limitation, any development rights transferred to
the Real Property in connection with the development thereof), certificates,
licenses, warranties and guarantees (including, without limitation, all bonds,
unexpired warranties and guaranties related to construction of the Improvements
or to any component thereof or to any Personal Property), trade names (including
the names “CarrAmerica Corporate Center”), the CarrAmerica Corporate Center.com
website, the CarrAmerica Corporate Center.com/org/net domain names, service
marks, engineering, soils, pest control and other reports relating to the
Property, tenant lists, advertising materials, and telephone exchange numbers
identified with the Property and all deposits or fees paid in connection with
such matters; (b) all Leases and Contracts; and (c) all other transferable
intangible property, miscellaneous rights, benefits or privileges of any kind or
character with respect to the Property; but excluding (i) any rights of
CarrAmerica against third parties with respect to the period prior to Closing
(to the extent required to permit CarrAmerica to be indemnified or reimbursed
by, or otherwise recover from, any third party in respect of any liability or
potential liability of CarrAmerica), and (ii) except to the extent CarrAmerica
receives a credit therefor at Closing, the rights of CarrAmerica to rents and
other payments from tenants and other third parties (including, without
limitation, any unpaid tenant improvement reimbursements payable to the landlord
under the Leases which are not being amortized and which are not part of the
rental due under the Leases) for the period prior to Closing, but provided,
however, CarrAmerica shall have no right to cause any such tenant to be evicted
or to exercise any other landlord remedy against such tenant. Intangible
Property shall not include the name “CarrAmerica”, “CarrAmerica Realty
Corporation” or any other CarrAmerica name, website or domain name other than
“CarrAmerica Corporate Center”, CarrAmerica Corporate Center.com website and
CarrAmerica Corporate Center.com/org/net domain names.

 

Land. See Recital A above.

 

Leases. The term “Leases” shall mean all existing leases, subleases and rental
agreements, amendments thereto and any guaranties thereof affecting the
Improvements or any portion thereof, all of which are set forth on Exhibit C
hereto.

 

3



--------------------------------------------------------------------------------

Limited Liability Company Agreement. The term “Limited Liability Company
Agreement” shall mean that certain Limited Liability Company Agreement between
RREEF and CarrAmerica Pleasanton LLC (“CarrAmerica Pleasanton”) in the form of
Exhibit D hereto, to be executed on the Closing Date.

 

Losses. The term “Losses” shall mean claims, losses, damages, costs, causes of
action, liens, encumbrances, liabilities and expenses, including, without
limitation, reasonable attorneys’ fees and costs.

 

Major Tenants. The term “Major Tenants” shall mean AT&T Corporation, Pacific
Bell Mobile Services, Ross Stores, and Safeway.

 

Permitted Exceptions. See Section 3.04 below.

 

Person. The term “Person” shall mean a natural person, or any entity, and the
successors and assigns of such Person, where the context so permits.

 

Personal Property. The term “Personal Property” shall mean all furniture,
furnishings, trade fixtures, building systems and equipment and other tangible
personal property owned or leased by CarrAmerica that is located at the Real
Property (including, without limitation, in the conference center, the
cafeteria/kitchen, the on-site management office, and the mechanical rooms) and
is used by CarrAmerica primarily in connection with the ownership, management
and/or operation of, the Real Property (including, without limitation: (a)
materials, supplies and inventory; (b) safety, heating, ventilation, air
conditioning, elevator, escalator, telephone, computer, electrical, plumbing,
sanitation, kitchen, mechanical and other systems and facilities; (c) carpeting
and floor coverings, draperies, wall coverings, artwork, office furniture and
equipment such as safes, computer, duplicating and communication equipment, and
telephone equipment; (d) decorative lighting, material handling equipment, and
cleaning and engineering equipment, and (e) supplies, fuels, mechanical stores,
paper supplies, stationery, literature, cleaning materials, light bulbs, and
other consumable items and inventories). A nonexclusive list of the Personal
Property is attached as Exhibit A to the Bill of Sale attached hereto as Exhibit
I. Notwithstanding anything to the contrary contained herein, the Personal
Property shall not include the items described on Exhibit Q attached hereto.

 

Property. The term “Property” shall mean the Real Property, the Personal
Property and the Intangible Property.

 

Property Management Agreement. The term “Property Management Agreement” shall
mean that certain Property Management Agreement, in the form of Exhibit E to
this Agreement, to be entered into on the Closing Date between the Venture and
CarrAmerica Real Estate Services, LLC, with respect to the management of the
Property.

 

Real Property. The term “Real Property” shall mean the Land and the
Improvements.

 

Title Company. The term “Title Company” shall mean Chicago Title Company, 700 S.
Flower Street, Suite 3305, Los Angeles, California 90017, Attn: Frank Jansen.
Title Company shall also serve as Escrow Holder for the transaction contemplated
herein.

 

4



--------------------------------------------------------------------------------

Title Policy. The term “Title Policy” shall mean an ALTA owner’s extended
coverage policy of title insurance (Form B, rev. 10/17/70), issued by the Title
Company insuring that fee title to the Real Property is vested in the Venture,
in an amount equal to the Agreed Value of the Property, subject only to the
Permitted Exceptions, containing such endorsements as RREEF may reasonably
require (including, without limitation, a nonimputation endorsement), and with
reinsurance provided by such other title companies and in such amounts as the
RREEF may reasonably require, pursuant to ALTA Facultative Reinsurance
Agreements (9/24/94).

 

Venture. See Recital B above.

 

ARTICLE II

 

FORMATION AND CONTRIBUTION

 

Section 2.01 Formation. CarrAmerica and RREEF (directly or through such
assignees of the parties as may be permitted pursuant to Section 9.04 below)
agree to form the Venture by entering into the Limited Liability Company
Agreement on the Closing Date, upon and subject to all of the terms, covenants
and conditions set forth in this Agreement.

 

Section 2.02 Contributions to the Venture. Subject to the terms and conditions
set forth in this Agreement, on the Closing Date, (a) RREEF shall contribute to
the Venture the Contribution Amount, (b) CarrAmerica shall contribute, assign,
and transfer to the Venture, and RREEF and CarrAmerica shall cause the Venture
to accept from CarrAmerica, CarrAmerica’s right, title and interest in and to
the Real Property and the Personal Property; and (c) CarrAmerica shall
contribute, assign, and transfer to the Venture, and RREEF and CarrAmerica shall
cause the Venture to accept and assume (except as otherwise provided herein)
from CarrAmerica, CarrAmerica’s rights under the Intangible Property and all
obligations that accrue thereunder from and after the Closing.

 

Section 2.03 Contribution Amount and Deposit. The Contribution Amount shall be
paid by RREEF to the Venture as follows:

 

(a) Within three (3) days after the Effective Date, CarrAmerica and RREEF shall
open an escrow with Escrow Holder and RREEF shall deposit the sum of Two Million
Dollars ($2,000,000) by wire transfer of federal funds or other immediately
available form of funds (the “Deposit”). Escrow Holder shall invest the Deposit
in an interest bearing account subject to RREEF’s reasonable approval; provided,
however, that Escrow Holder shall invest the Deposit only in such a manner as
will allow Escrow Holder to disburse the Deposit on two (2) Business Days’
notice. Interest on the Deposit shall belong to RREEF. Prior to the expiration
of the Contingency Period, Escrow Holder shall return the Deposit to RREEF on
RREEF’s notification that this Agreement has terminated. If the transaction
contemplated herein closes, the Deposit and all interest accrued thereon shall
be applied and credited towards the Contribution Amount at Closing.

 

(b) The balance of the Contribution Amount (i.e., the Contribution Amount, minus
the Deposit and any interest earned on the Deposit), together with RREEF’s share
of all closing costs, shall be deposited with Escrow Holder by wire transfer or
in immediately available funds not later than the time required in order to
close the transaction contemplated hereby at 11:59 P.M. Pacific Daylight Time on
the Closing Date.

 

5



--------------------------------------------------------------------------------

(c) In the event RREEF rightfully terminates this Agreement at or prior to the
end of the Contingency Period, the Deposit and all interest earned thereon,
without any deductions whatsoever, shall be returned to RREEF, and neither party
shall have any further rights or obligations hereunder, except as provided in
Sections 3.02, 9.03, 9.15 and 9.17 hereof.

 

(d) AFTER RREEF’S ELECTION TO PROCEED HEREUNDER AT THE CLOSE OF THE CONTINGENCY
PERIOD, IF THE CLOSING FAILS TO OCCUR DUE TO A BREACH OF ANY COVENANTS OF RREEF
HEREUNDER, INCLUDING, WITHOUT LIMITATION, RREEF’S WRONGFUL FAILURE TO CLOSE (BUT
NOT IF THE CLOSING FAILS TO OCCUR AS A CONSEQUENCE OF THE FAILURE OF ANY
CONDITION PRECEDENT SPECIFIED IN SECTION 4.01(a) OR ELSEWHERE HEREIN)
CARRAMERICA SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT (INCLUDING ALL
INTEREST EARNED THEREON) AS LIQUIDATED DAMAGES AND NOT A FORFEITURE OR PENALTY
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL
CODE SECTIONS 1671, 1676 AND 1677. THE PARTIES ACKNOWLEDGE THAT CARRAMERICA’S
ACTUAL DAMAGES IN THE EVENT OF SUCH A DEFAULT BY RREEF WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICABLE TO DETERMINE. THEREFORE, BY PLACING THEIR INITIALS
BELOW, THE PARTIES EXPRESSLY AGREE AND ACKNOWLEDGE THAT THE AMOUNT OF THE
DEPOSIT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’ REASONABLE
ESTIMATE OF CARRAMERICA’S DAMAGES IN SUCH EVENT. THE PARTIES FURTHER ACKNOWLEDGE
THAT THE DEPOSIT HAS BEEN AGREED UPON AS CARRAMERICA’S SOLE AND EXCLUSIVE REMEDY
AT LAW OR IN EQUITY AGAINST RREEF EXCEPT FOR ANY RIGHTS CARRAMERICA MAY HAVE
UNDER SECTIONS 3.02, 9.03, 9.15 AND 9.17 HEREOF.

 

RREEF’s Initials                              CarrAmerica’s Initials  
                        

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

(e) If the Closing fails to occur due to a breach of any material covenants of
CarrAmerica hereunder, including, without limitation, CarrAmerica’s wrongful
failure to close (but not if the Closing fails to occur as a consequence of the
failure of any condition precedent specified in Section 4.01(b) or elsewhere
herein), RREEF shall be entitled to receive back the Deposit and all interest
thereon, and commence an action against CarrAmerica for breach of this Agreement
and a claim for damages and expenses (including, but not limited to, any
out-of-pocket title, escrow, legal and inspection fees, costs and expenses
incurred by RREEF in connection with the performance of its due diligence review
of the Property and the negotiation and performance of this Agreement,
including, without limitation, environmental and engineering consultants’ fees
and expenses); provided, however, the maximum aggregate amount which may be
awarded to and collected by RREEF against CarrAmerica pursuant to an action
taken under this Section 2.03(e) shall not exceed Two Million Dollars
($2,000,000). The parties acknowledge and agree that the remedy provided for in
this Section 2.03(e) has been agreed upon as RREEF’s sole and exclusive remedy
at law or in equity if the Closing fails to occur as a result of a breach or
default by CarrAmerica under this Agreement.

 

ARTICLE III

 

CONTINGENCY PERIOD

 

Section 3.01 Contingency Period. The Contingency Period shall commence on the
Effective Date and shall expire on March 31, 2005, at 11:59 P.M. Pacific
Daylight Time (the “Contingency Period”), during which time RREEF may conduct
such inspections, determine and approve the Property income and operating
expenses, review and approve the Leases and any other relevant documents and
information, and undertake any other due diligence regarding the Property as it
desires or deems necessary. At any time during the Contingency Period, RREEF may
determine, in its sole and absolute discretion, not to proceed hereunder. In
that event, RREEF may terminate this Agreement by written notice to CarrAmerica,
in which case the Deposit (including any interest accrued thereon) shall be
returned to RREEF and neither party shall have any further rights or obligations
hereunder, except as provided in Sections 3.02, 9.03, 9.15 and 9.17 hereof. If
RREEF elects to go forward with the formation of the Venture and acquisition of
an interest therein, RREEF shall give notice to CarrAmerica in writing of such
election to proceed at any time prior to the expiration of the Contingency
Period; and such election by RREEF shall be irrevocable, provided that if RREEF
proceeds to go forward with the formation of the Venture, then RREEF shall be
deemed to have given such notice. Failure by RREEF to so notify CarrAmerica
prior to the expiration of the Contingency Period of such unconditional election
to proceed, or, in the alternative, actually to proceed to go forward with the
formation of the Venture, shall be deemed RREEF’s election not to proceed
hereunder and to terminate this Agreement as provided above.

 

Section 3.02 Right of Entry and Inspection. During the Contingency Period, RREEF
and its consultants and advisors may enter upon all portions of the Property to
perform such tests and inspections of the Property as RREEF desires, at RREEF’s
sole cost and expense, including, but not limited to, conducting soils tests,
tests for the presence of hazardous substances and wastes, and engineering,
geological, mechanical and structural inspections; provided, however, (i)
CarrAmerica’s prior consent shall be required before RREEF undertakes any
invasive tests or borings on the Property, (ii) any invasive tests or borings
shall be subject to conditions imposed

 

7



--------------------------------------------------------------------------------

by CarrAmerica in its reasonable judgment with respect to method, location and
other aspects of the tests or borings, and (iii) CarrAmerica shall be previously
informed of and permitted to accompany RREEF and RREEF’s consultants and
advisors at all times while RREEF or RREEF’s consultants and advisors are
present on the Real Property. Promptly after undertaking any invasive test or
boring or any other inspection on the Property, RREEF shall restore the Property
to its condition immediately prior to any such test, boring or inspection. RREEF
agrees to indemnify, defend and hold harmless CarrAmerica, its partners, and
their respective officers, directors, employees, agents, affiliates, successors
and assigns, from and against any and all Losses arising out of, in connection
with or incidental to any injury or death to any person or any damage to the
Property or any property of third parties or other property of CarrAmerica, or
liens which attach to the Property, by reason of RREEF’s or RREEF’s consultants’
or advisors’ activities on the Property prior to Closing; provided, however,
that such indemnification shall not apply to hazardous or toxic materials or
other condition presently existing on or about the Real Property, whether
disclosed to or discovered by RREEF. This indemnity shall survive the Closing or
any earlier termination of this Agreement.

 

(a) Upon CarrAmerica’s written request, RREEF shall provide CarrAmerica with
copies of any test, report, survey, study or other document or information
(other than economic analysis and other documents constituting RREEF’s trade
secrets or proprietary information) obtained by RREEF in connection with any of
its inspections. In the event, as a result of RREEF’s inspections hereunder, the
need arises to notify under applicable law any federal, state or local public
agencies of any environmental conditions at the Real Property, RREEF shall
immediately notify CarrAmerica. RREEF agrees that CarrAmerica, and not RREEF or
RREEF’s representatives, shall make such disclosure as CarrAmerica deems
appropriate, unless such disclosure is required by law to be made by RREEF or
RREEF’s representatives, in which instance RREEF or such RREEF’s representatives
shall make such disclosure and RREEF shall immediately notify CarrAmerica in
writing. This obligation shall survive the Closing or any earlier termination of
this Agreement.

 

(b) In exercising RREEF’s inspection rights described in this Section 3.02,
RREEF shall (i) notify CarrAmerica and obtain CarrAmerica’s approval prior to
contacting any tenant of the Property (and shall give CarrAmerica an opportunity
to be present at any such tenant meeting), (ii) give not less than two (2)
Business Days’ notice to CarrAmerica of any visit to or inspection of the
Property, and (iii) conduct all visits, inspections and reviews in a manner
consistent with and not likely to disturb the normal operations of the Property,
and in such a manner as to minimize, to the extent reasonably practical, any
disruption to the tenants of the Property due to such visits, inspections and
reviews. CarrAmerica agrees to reasonably cooperate with RREEF in connection
with RREEF’s review and inspections of the Property during the Contingency
Period.

 

Section 3.03 CarrAmerica’s Delivery of Documents. Promptly following the
Effective Date, CarrAmerica shall, at CarrAmerica’s sole cost and expense,
either provide RREEF with, or otherwise make available to RREEF for its review,
(a) copies of all information and documents relating to the Property in
CarrAmerica’s possession and listed on Exhibit F hereto, and (b) all other
documents and information in CarrAmerica’s possession, so long as such requested
documents and information are neither subject to a legal privilege nor contain
CarrAmerica’s trade secrets or proprietary information (such as any appraisal or
other economic analysis of the

 

8



--------------------------------------------------------------------------------

Property). In the event the transaction contemplated herein does not close,
RREEF agrees to return to CarrAmerica promptly upon request by CarrAmerica, all
documents and information so furnished to RREEF hereunder by or on behalf of
CarrAmerica, without retaining copies thereof, and agrees to keep such documents
and information obtained from CarrAmerica confidential as provided in Section
9.15.

 

Section 3.04 Title Review.

 

(a) CarrAmerica shall, at CarrAmerica’s sole cost and expense, provide to RREEF
promptly after the Effective Date, (i) a title report for the entire Real
Property (the “Title Report”), not more than sixty days old, issued by the Title
Company, together with copies of all instruments underlying or giving rise to
all exceptions to coverage that would appear in an ALTA owner’s extended
coverage title policy, and (ii) a print of the most recent ALTA survey of the
Land and Improvements obtained by CarrAmerica (the “Survey”). If RREEF
determines that any of the exceptions to title reflected in the Title Report are
unacceptable for any reason, or that any matter reflected on the Survey (as the
same may be updated during the Contingency Period as required by RREEF, at its
sole cost and expense) is unacceptable for any reason (in each case, an
“Objectionable Exception”), RREEF shall so notify CarrAmerica in writing (the
“Title Notice”) not later than five (5) days prior to the expiration of the
Contingency Period. Other than new exceptions discussed below, any title matters
not identified as Objectionable Exceptions in the Title Notice shall be deemed
“Permitted Exceptions.” Notwithstanding the foregoing, any mortgage lien granted
by CarrAmerica, any mechanics lien relating to the construction of the
Improvements under a contract entered into by CarrAmerica, or any judgment lien
against CarrAmerica recorded against the Real Property shall be deemed an
Objectionable Exception and CarrAmerica shall remove or insure over any such
lien as an encumbrance against title to the Real Property at or prior to the
Closing.

 

(b) CarrAmerica shall give RREEF written notice (the “Title Response”) within
two (2) days after receipt of the Title Notice of whether CarrAmerica will
undertake to remove or cure the identified Objectionable Exceptions (whether by
causing the elimination of such exception, or by obtaining a title insurance
endorsement insuring the Venture as to such matters or other remedy reasonably
acceptable to RREEF). CarrAmerica, at its option, may direct that all or any
portion of the Contribution Amount be used to pay, through the Closing escrow,
any monetary liens, encumbrances or other matters constituting Objectionable
Exceptions. If CarrAmerica does not elect to remove or cure all of the
Objectionable Exceptions, then RREEF may (1) elect in its sole and absolute
discretion to terminate this Agreement by written notice to CarrAmerica, in
which case the Deposit (including any interest accrued thereon) shall be
returned to RREEF and neither party shall have any further rights or obligations
hereunder, except as provided in Sections 3.02, 9.03, 9.15 and 9.17 hereof, or
(2) proceed to close hereunder, and accept the Property subject to the
Objectionable Exceptions (other than liens that CarrAmerica is obligated, or has
agreed, to cure or remove) and the same shall thereupon be deemed Permitted
Exceptions.

 

(c) Notwithstanding the above, any new exception revealed by an update to the
Title Report first delivered to RREEF after the date of the Title Notice must be
designated in writing (the “New Title Notice”) by RREEF as an Objectionable
Exception, if at all, within five (5) days after receipt of the update to the
Title Report. CarrAmerica shall give RREEF a Title

 

9



--------------------------------------------------------------------------------

Response within five (5) days after receipt of the New Title Notice, and any
such new exceptions timely identified as Objectionable Exceptions in the New
Title Notice shall be dealt with in the same manner as set forth in Section
3.04(b) above.

 

Section 3.05 Contracts. Not later than the end of the Contingency Period, RREEF
shall notify CarrAmerica of which Contracts the Venture will assume at Closing;
provided, however, RREEF agrees that the Venture shall assume any Contract
which, by its terms, cannot be terminated prior to the Closing without cost or
other penalty. Except as provided above, CarrAmerica shall terminate all
Contracts that RREEF does not agree to cause the Venture to assume, effective as
of the Closing Date.

 

Section 3.06 Disclaimer; As Is Transaction. Upon the Closing and delivery by
CarrAmerica to the Venture of possession of the Property, RREEF and the Venture
shall be deemed to have accepted the Property in its “AS-IS” condition as of the
Closing Date, subject only to the representations and warranties expressly
provided in Section 5.01 herein and/or the representations and warranties of
CarrAmerica contained in any Closing Document executed and delivered at Closing
by CarrAmerica pursuant to this Agreement (collectively, “CarrAmerica’s
Warranties”). Except for CarrAmerica’s Warranties, RREEF is not relying on any
verbal or written representations, warranties, promises or guarantees (whether
express, implied, statutory or otherwise) to RREEF with respect to the Property,
any matter set forth, contained or addressed in the documents delivered to RREEF
in connection with the Property (including, but not limited to, the accuracy and
completeness thereof) or the results of RREEF’s due diligence; and (c) RREEF has
confirmed independently all information that it considers material to its
purchase of the Property or the transaction contemplated hereby. RREEF
specifically acknowledges that, except for CarrAmerica’s Warranties, RREEF is
not relying on (and CarrAmerica does hereby disclaim and renounce) any
representations or warranties of any kind or nature whatsoever, whether oral or
written, express, implied, statutory or otherwise, as to: (1) the operation of
the Property or the income potential, uses, or the merchantability, habitability
or fitness of any portion of the Property for a particular purpose; (2) the
physical condition of the Property or the condition or safety of the Property or
any component thereof, including, but not limited to, plumbing, sewer, heating,
ventilating and electrical systems, roofing, air conditioning, foundations,
soils and geology, including Hazardous Materials, lot size, or suitability of
the Property or any component thereof for a particular purpose; (3) the presence
or absence, location or scope of any Hazardous Materials in, at, about or under
the Property; (4) whether the appliances, if any, plumbing or utilities are in
working order; (5) the habitability or suitability for occupancy of any
structure or the quality of its construction; (6) whether the improvements are
structurally sound, in good condition, or in compliance with applicable laws;
(7) the dimensions of the Property or the accuracy of any floor plans, square
footage, lease abstracts, sketches, or revenue or expense projections related to
the Property; (8) the operating performance, the income and expenses of the
Property or the economic status of the Property; (9) the ability of RREEF to
obtain any and all necessary governmental approvals or permits for RREEF’s
intended use and development of the Property, and (10) the accuracy or
completeness of any documents and information delivered to or made available to
RREEF by any of the CarrAmerica Related Parties for its review. The provisions
of this Section 3.06 shall survive the Closing.

 

10



--------------------------------------------------------------------------------

Section 3.07 Release.

 

(a) Without limiting the above, and subject to the CarrAmerica Warranties and
any covenants of Seller contained in this Agreement or in any of the Closing
Documents and subject to the provisions of Section 3.07(c) below, from and after
the Closing, RREEF on behalf of itself and its successors and assigns waives its
right to recover from, and forever releases and discharges, CarrAmerica,
CarrAmerica’s Affiliates, the partners, trustees, beneficiaries, shareholders,
members, managers, directors, officers, employees and agents and representatives
of each of them, and their respective heirs, successors, personal
representatives and assigns (collectively, the “CarrAmerica Related Parties”),
from any and all demands, claims, legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever (including, without limitation, court costs and attorneys’ fees and
disbursements), whether direct or indirect, known or unknown, foreseen or
unforeseen, that may arise on account of (i) the physical condition of the
Property including, without limitation, all structural and seismic elements, all
mechanical, electrical, plumbing, sewage, heating, ventilating, air conditioning
and other systems, the environmental condition of the Property and the presence
of Hazardous Materials on, under or about the Property, or (ii) any law or
regulation applicable to the Property, including, without limitation, any laws
with respect to Hazardous Materials and any other federal, state or local law.
The provisions of this Section 3.07 shall survive the Closing.

 

(b) In connection with Section 3.07(a) above, RREEF expressly waives the
benefits of Section 1542 of the California Civil Code, which provides as
follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.” RREEF ACKNOWLEDGES AND AGREES THAT IT HAS BEEN REPRESENTED BY LEGAL
COUNSEL OF ITS CHOICE IN CONNECTION WITH THIS AGREEMENT, AND THAT SUCH COUNSEL
HAS EXPLAINED TO BUYER THE PROVISIONS OF THIS SECTION 3.07. BY INITIALING BELOW,
RREEF CONFIRMS IT HAS AGREED TO THE PROVISIONS OF THIS SECTION 3.07.

 

RREEF’S INITIALS:                                     

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Article, RREEF is
not releasing any claims RREEF may have against CarrAmerica, CarrAmerica’s
Affiliates or any of CarrAmerica’s Related Parties arising out of (i) any breach
of any of CarrAmerica’s Warranties or any of CarrAmerica’s covenants in this
Agreement or under the Closing Documents, or (ii) any claims by RREEF against
CarrAmerica, CarrAmerica’s Affiliates or any of CarrAmerica’s Related Parties
arising out of claims against RREEF or the Venture by third parties for personal
injury or property damage with respect to events occurring prior to Closing
during CarrAmerica’s (or its Affiliate’s) period of ownership, and not actually
discovered during RREEF’s inspections pursuant to Section 3.02, provided that
the exclusion in this clause (ii) shall not apply to third party claims for
remediation of environmental conditions on the Property or any other real
properties or for the repair or replacement of physical conditions on the
Property.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01 Conditions Precedent.

 

(a) Notwithstanding anything in this Agreement to the contrary, RREEF’s
obligation to form the Venture, to cause the Venture to accept and assume the
contribution of the Property from CarrAmerica, and to pay the Contribution
Amount shall be subject to and contingent upon the satisfaction or waiver of the
following conditions precedent:

 

(i) Prior to Closing, CarrAmerica shall have performed, or tendered performance
of, in all material respects, all its material obligations under this Agreement,
including delivery to RREEF or the Venture, as the case may be, of all of the
items required to be delivered by CarrAmerica pursuant to Section 8.02 below.

 

(ii) CarrAmerica’s representations and warranties set forth in Section 5.01
hereof, as qualified or limited by Schedule 1 hereto, shall be true and correct
in all material respects at the time made and as of the Closing Date.
CarrAmerica shall have the right to update Schedule 1 hereto to describe any
exceptions, events or changes in circumstances that have occurred since the
Effective Date that would have the effect of causing such representations and
warranties of CarrAmerica to no longer be correct in all material respects, and
in the event CarrAmerica delivers any such updated Schedule 1, RREEF shall have
the right to terminate this Agreement by giving written notice to CarrAmerica on
or before the Closing Date). In such event, this Agreement shall terminate, the
Deposit (including any interest accrued thereon) shall be returned to RREEF and
neither party shall have any further rights or obligations hereunder, except as
provided in Sections 3.02, 9.03, 9.15 and 9.17 hereof. If RREEF first obtains
actual knowledge that any of CarrAmerica’s representations and warranties set
forth in Section 5.01 hereof, as qualified or limited by Schedule 1 hereto, is
untrue or incorrect, RREEF shall provide written notice to CarrAmerica of such
matter, and RREEF shall have the right to terminate this Agreement on the basis
thereof upon written notice to Seller within the earlier of (a) five (5) days
following RREEF’s discovery of such untrue or incorrect matter or (b) the
Closing, whichever occurs first, in which event the Deposit shall be returned to
RREEF, unless within five (5) days after receipt of such notice or by the
Closing, as the case may be, CarrAmerica notifies RREEF in writing that it
elects to attempt to cure or remedy such untrue or incorrect matter. RREEF’s
failure to give such notice within such five (5) day period shall be deemed a
waiver by RREEF of such matter.

 

12



--------------------------------------------------------------------------------

(iii) RREEF shall have approved, in its sole discretion within the Contingency
Period, all aspects of the Property, and shall not have terminated this
Agreement pursuant to Article III hereof.

 

(iv) Not later than five (5) days prior to Closing, RREEF shall have received
tenant estoppel certificates from all of the Major Tenants, in substantially the
form as may be required by the Tenants’ respective leases, or if no such form is
required, in substantially the form attached hereto as Exhibit G.

 

(v) The Title Company shall be irrevocably committed to issue the Title Policy
to the Venture at Closing.

 

(vi) Between the end of the Contingency Period and the Closing Date, no judicial
or administrative suit, action, investigation, inquiry or other proceeding by
any person shall have been instituted, which, if adversely determined, would
materially adversely affect the value or operation of the Property, or
CarrAmerica’s obligations to perform hereunder.

 

(vii) The insurance coverage required to be obtained by the Venture pursuant to
the Limited Liability Company Agreement has been obtained and will become
effective as of the Closing.

 

(b) Notwithstanding anything in this Agreement to the contrary, CarrAmerica’s
obligation to form the Venture, to contribute the Property and to cause the
Venture to accept and assume the contribution of the Property from CarrAmerica
shall be subject to and contingent upon the satisfaction or waiver of the
following conditions precedent:

 

(i) Prior to Closing, RREEF shall have performed, or tendered performance of, in
all material respects, all its material obligations under this Agreement,
including delivery to CarrAmerica or the Venture, as the case may be, of all of
the items required to be delivered by RREEF pursuant to Section 8.02 below.

 

(ii) RREEF’s representations and warranties set forth in Section 5.02 hereof
shall be true and correct in all material respects at the time made and as of
the Closing Date.

 

(iii) The Title Company shall be irrevocably committed to issue the Title Policy
to the Venture at Closing.

 

(iv) Between the end of the Contingency Period and the Closing Date, no judicial
or administrative suit, action, investigation, inquiry or other proceeding by
any person shall have been instituted, which, if adversely determined, would
materially adversely affect RREEF’s obligations to perform hereunder.

 

13



--------------------------------------------------------------------------------

(v) The insurance coverage required to be obtained by the Venture pursuant to
the Limited Liability Company Agreement has been obtained and will become
effective as of the Closing.

 

Section 4.02 Failure or Non-Waiver of Conditions Precedent. In the event any of
the conditions set forth in Section 4.01 are not satisfied or waived as of the
date specified for satisfaction (or, if no such date is specified, as of the
Closing Date), the party intended to be benefited by such condition may, by
written notice to the other party, terminate this Agreement. In the event this
Agreement is terminated as a result of the failure of any condition set forth in
Section 4.01(a) or (b), as applicable, then so long as such failure did not
occur as a consequence of a default hereunder by RREEF, the full amount of the
Deposit, including all interest accrued thereon, shall be returned to RREEF, and
neither party shall have any further rights or obligations hereunder, except as
provided in Sections 3.02, 9.03, 9.15 and 9.17 hereof. If either CarrAmerica or
RREEF consummates the transaction contemplated by this Agreement while having
actual knowledge that (i) any representation or warranty of the other party
contained herein is untrue in any material respect, (ii) there has been a breach
of any covenant or other obligation by the other party under this Agreement, or
(iii) the failure of any condition precedent to Closing was the result of a
default or breach by the other party, such party shall be deemed to have waived
any claim against the other party based on such breach or default.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01 CarrAmerica’s Warranties and Representations. Except as disclosed
on Schedule 1 hereto and subject to the “Natural Hazard Laws” disclosure set
forth on Schedule 1, CarrAmerica hereby makes the following representations and
warranties to RREEF as of the date of this Agreement and as of the Closing Date
(subject, however, to any update to Schedule 1 hereto delivered by CarrAmerica
pursuant to Section 4.01(a)(ii)):

 

(a) CarrAmerica has full power and lawful authority to enter into and carry out
the terms and provisions of this Agreement and to execute and deliver all
documents which are contemplated by this Agreement, and all actions of
CarrAmerica necessary to confer such power and authority upon the persons
executing this Agreement (and all documents which are contemplated by this
Agreement) on behalf of CarrAmerica have been taken.

 

(b) CarrAmerica’s execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby and the performance of CarrAmerica’s
obligations under the instruments required to be delivered by CarrAmerica at
Closing, do not and will not result in any violation of, or default under, any
term or provision of any agreement, instrument, mortgage, loan agreement or
similar documents to which CarrAmerica is a party or by which CarrAmerica or any
portion of the Property is bound.

 

(c) To CarrAmerica’s actual knowledge, the list of Contracts set forth on
Exhibit B hereto is a complete and accurate list of all Contracts currently in
effect with respect to the Property; such Contracts are in full force and
effect; the copies of the Contracts delivered or made available to RREEF are
true, complete and correct copies of the Contracts in CarrAmerica’s possession
or control; and CarrAmerica has not received written notice of any default of
any of its material obligations under any of the Contracts.

 

14



--------------------------------------------------------------------------------

(d) The Leases set forth on Exhibit C hereto are the only leases or rental
agreements presently in effect with respect to the Real Property and, to
CarrAmerica’s actual knowledge, are in full force and effect; and the copies of
the Leases delivered or made available to RREEF are true, complete and correct.
To CarrAmerica’s actual knowledge, except as set forth on Schedule 1, no tenant
is in default of any of its material obligations under any Lease nor has
CarrAmerica received any written notice that CarrAmerica is in default of its
material obligations under any Lease.

 

(e) CarrAmerica has received no written notice from any governmental authorities
that eminent domain proceedings for the condemnation of the Real Property or
other governmental proceeding affecting the Real Property are pending or
threatened.

 

(f) Except as set forth on Schedule 1, all leasing commissions or referral fees
due upon the execution of the Leases have been or will, by Closing, be paid in
full and, except as set forth in the Leases or in Schedule 1, no brokerage or
similar fee shall be due or payable on account of the exercise of any renewal,
extension or expansion options arising under any Leases. All tenant improvements
required under the terms of any of the Leases to be constructed on or before the
date of this Agreement have been completed and paid for except as set forth in
Schedule 1.

 

(g) Neither CarrAmerica nor its general partner is the subject of any voluntary
or involuntary bankruptcy or insolvency proceedings under federal or local
bankruptcy or insolvency laws.

 

(h) Except as disclosed on Schedule 1 hereto, CarrAmerica has received no
written notice from any governmental authority that there are any Hazardous
Materials on the Property in violation of applicable laws.

 

(i) To CarrAmerica’s actual knowledge, there is no threatened (in writing) or
pending litigation affecting the Real Property. To CarrAmerica’s actual
knowledge, CarrAmerica has not received written notice from any governmental
authority of any violation of or noncompliance with any applicable building
codes, or other applicable laws affecting the Real Property which has not been
cured.

 

(j) CarrAmerica has not entered into an employment agreement with any individual
that would entitle such individual to employment at the Property following the
Closing.

 

(k) To the best of Seller’s knowledge, the information and documents delivered
to or made available to RREEF by CarrAmerica during the Contingency Period are
all of the material information and documents in CarrAmerica’s possession with
respect to the Property and are complete copies in all material respects of the
information and documents that are in CarrAmerica’s possession.

 

15



--------------------------------------------------------------------------------

(l) CarrAmerica and, to CarrAmerica’s knowledge, all beneficial owners of
CarrAmerica, are in compliance with the requirements of Executive Order No.
133224, 66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). Neither CarrAmerica nor, to CarrAmerica’s knowledge, any beneficial
owner of CarrAmerica:

 

(i) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 

(ii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or

 

(iii) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders.

 

As used herein, the phrase “to CarrAmerica’s actual knowledge” or “knowledge”
means to the actual knowledge of Martin Ward, Vice President and Director of
Operations for Northern California, Kevin Stiles, Senior Investment Associate,
or Eric Dameron-Drew, property manager for the Property, and of no other
officer, manager, employee or agent of CarrAmerica or CarrAmerica’s partners or
representatives, without duty of such individuals or CarrAmerica to conduct
independent investigation or to make inquiry of any other parties. There shall
be no personal liability on the part of said individuals arising out of any
representations or warranties made herein. CarrAmerica represents that such
named individuals are employees or representatives most likely to know of the
matters that are the subject of the representations and warranties contained in
this Section 5.01.

 

Section 5.02 RREEF’s Warranties and Representations. RREEF hereby makes the
following representations and warranties to CarrAmerica as of the date of this
Agreement and as of the Closing Date:

 

(a) RREEF has full power and lawful authority to enter into and carry out the
terms and provisions of this Agreement and to execute and deliver all documents
which are contemplated by this Agreement, and all actions of RREEF necessary to
confer such power and authority upon the persons executing this Agreement (and
all documents which are contemplated by this Agreement) on behalf of RREEF have
been taken.

 

(b) RREEF’s execution and delivery of this Agreement, the consummation of the
transactions contemplated hereby and the performance of RREEF’s obligations
under the instruments required to be delivered by RREEF at Closing, do not and
will not result in any violation of, or default under, any term or provision of
any agreement, instrument, mortgage, loan agreement or similar documents to
which RREEF is a party or by which RREEF is bound.

 

16



--------------------------------------------------------------------------------

(c) Neither RREEF nor any of its Affiliates is subject of any voluntary or
involuntary bankruptcy or insolvency proceedings under federal or local
bankruptcy or insolvency laws.

 

(d) To RREEF’s actual knowledge, there is no threatened or pending litigation
against RREEF which could materially and adversely affect RREEF’s capacity to
perform under this Agreement.

 

(e) RREEF and, to RREEF’s knowledge, all beneficial owners of RREEF, are in
compliance with the requirements of the Orders. Neither RREEF nor, to RREEF’s
knowledge, any beneficial owner of RREEF:

 

(i) is listed on the Lists;

 

(ii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders;

 

(iii) is owned or controlled by, nor acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Orders;
or

 

(iv) shall transfer or permit the transfer of any interest in RREEF or any
beneficial owner in RREEF to any person who is or whose beneficial owners are
listed on the Lists.

 

(f) RREEF does not hold, and will not make any contributions to the Venture
with, the “plan assets,” as defined by 29 C.F.R. 2510.3-101, of any “employee
benefit plan” within the meaning of Section 3(3) of ERISA or any “plan” within
the meaning of Section 4975 of the Code.

 

As used herein, the phrase “to RREEF’s actual knowledge” means to the actual
knowledge of Dwight Merriman and James Carbone, and of no other officer,
manager, employee or agent of RREEF or RREEF’s members, shareholders or
representatives, without duty of such individuals or RREEF to conduct
independent investigation or to make inquiry of any other parties. There shall
be no personal liability on the part of said individuals arising out of any
representations or warranties made herein.

 

Section 5.03 Survival. Except for Sections 3.02, 9.03, 9.15 and 9.17, the
parties agree that the covenants, warranties and representations contained in
this Agreement and in any document executed by either of them pursuant to this
Agreement shall survive the Closing for a period of twelve (12) months from the
Closing Date. If either CarrAmerica or RREEF consummates the transaction
contemplated by this Agreement while having actual knowledge that any
representation or warranty of the other party contained herein is untrue in any
material respect, such party shall be deemed to have waived any claim against
the other party based on such breach of such representation or warranty.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS

 

Section 6.01 CarrAmerica’s Covenants. CarrAmerica hereby covenants and agrees as
follows:

 

(a) From the Effective Date through the Closing or any earlier termination of
this Agreement (the “Contract Period”), CarrAmerica shall (i) cause the Property
to be operated and maintained in a manner consistent with past practices,
including (A) making repairs thereto in a timely manner as and when necessary,
whether during the Contingency Period or after the Contingency Period and prior
to the Closing, and (B) continuing to offer the Property for lease in the same
manner as prior hereto pursuant to its normal course of business and in
compliance with the Leasing Parameters set forth in Exhibit N hereto, and (ii)
maintain substantially the same levels and coverages of insurance.

 

(b) During the Contract Period, CarrAmerica shall not voluntarily enter into
agreements affecting title to the Property without RREEF’s prior written
consent, which consent shall not be unreasonably withheld or delayed prior to
the end of the Contingency Period, but which consent may be given or withheld in
the sole discretion of RREEF after the end of the Contingency Period.

 

(c) During the Contract Period, CarrAmerica will not modify, extend or terminate
any current Lease or Contract, consent to any assignment of or subletting under
any Lease (if such consent is required on the part of the landlord thereunder)
or enter into any new Contract relating to the Property, without RREEF’s prior
approval, which approval will not be unreasonably withheld or delayed prior to
the end of the Contingency Period, but which consent may be given or withheld in
the sole discretion of RREEF after the end of the Contingency Period (except
that such consent by RREEF with respect to any assignment of or subletting under
any Lease shall be subject to the standard set forth in such Lease with respect
to the consent of the landlord thereunder). If any proposed lease does not
comply with the Leasing Parameters or if there are material changes to the
standard form of lease, CarrAmerica shall submit the proposed lease to RREEF for
approval, which approval will not be unreasonably withheld or delayed prior to
the end of the Contingency Period, but which consent may be given or withheld in
the sole discretion of RREEF after the end of the Contingency Period. Further
after the end of the Contingency Period, CarrAmerica will not apply any security
deposit held by CarrAmerica under any Lease to cure a default by the tenant
under such lease without RREEF’s prior approval, in the sole discretion of
RREEF;

 

(d) CarrAmerica shall use good faith efforts to obtain prior to Closing the
tenant estoppel certificates in the forms required by Section 4.01(a)(v) above,
but failure to actually obtain those estoppels shall not constitute a breach or
default by CarrAmerica.

 

(e) During the Contract Period, CarrAmerica shall promptly notify RREEF in
writing of any material change in the status of the tenants or of any damage to
the Property.

 

18



--------------------------------------------------------------------------------

(f) After Closing, at RREEF’s or the Venture’s request and upon reasonable
notice, CarrAmerica shall make available to RREEF and the Venture for
inspection, copying and audit any documents in CarrAmerica’s possession relating
to the operation or maintenance of the Property, which are not subject to a
legal privilege.

 

ARTICLE VII

 

[RESERVED]

 

ARTICLE VIII

 

CLOSING

 

Section 8.01 Closing. The Closing shall be held on the Closing Date through an
escrow with Escrow Holder; provided, the parties may decide, by mutual
agreement, to deliver some or all of the required documents and funds outside of
escrow.

 

Section 8.02 Closing Deliveries.

 

(a) At least one (1) Business Day prior to the Closing, CarrAmerica shall
deposit with Escrow Holder the following documents, duly executed (and, where
appropriate, notarized for recordation):

 

(i) counterparts of the Limited Liability Company Agreement and the Property
Management Agreement;

 

(ii) a grant deed conveying the Real Property to the Venture, in the form of
Exhibit H attached hereto (the “Deed”);

 

(iii) a bill of sale in favor of the Venture with respect to the Personal
Property, in the form of Exhibit I attached hereto (the “Bill of Sale”);

 

(iv) an assignment and assumption, pursuant to which CarrAmerica assigns to the
Venture, and the Venture assumes, all of CarrAmerica’s right, title and interest
in and to the Leases, in the form of Exhibit J attached hereto (“Tenant Lease
Assignment”);

 

(v) an assignment and assumption, pursuant to which CarrAmerica assigns to the
Venture, the Venture assumes, all of CarrAmerica’s right, title and interest in
the Contracts and the Intangible Property, in the form of Exhibit K attached
hereto (the “Assignment of Contracts and Intangible Property”);

 

(vi) a Non-Foreign Affidavit, satisfying the requirements of Section 1445 of the
Code (“FIRPTA Affidavit”);

 

(vii) a California Withholding Exemption Certificate (Form 593-C) certifying
that CarrAmerica is exempt from the provisions of the withholding requirements
of the California Revenue and Taxation Code, as amended (the “California
Affidavit”);

 

19



--------------------------------------------------------------------------------

(viii) a letter to each of the tenants, in the form of Exhibit O attached
hereto, dated as of the Closing Date, notifying each tenant that: (1) the Real
Property has been transferred to the Venture; (2) all of CarrAmerica’s right,
title and interest in and to the applicable Lease has been assigned to the
Venture; and (3) commencing immediately, all rent and other payments and any
notices under such Lease are to be paid and sent to the Venture (the “Tenant
Notices”);

 

(ix) a certificate, in the form of Exhibit L-1 attached hereto, confirming that
the representations and warranties made by CarrAmerica in this Agreement (as
updated by Schedule 1 pursuant to Section 4.01(a)(ii)) are true, correct and
complete in all material respects as of the Closing Date, except as set forth
therein (the “CarrAmerica Certificate”);

 

(x) an agreement designating the Title Company as the “Reporting Person” for the
transaction pursuant to Section 6045(e) of the Code and the regulations
promulgated thereunder, in the form of Exhibit M attached hereto (the
“Designation Agreement”);

 

(xi) an estoppel certificate executed by CarrAmerica with respect to the Ross
Stores lease in the form of Exhibit R attached hereto (the “Ross Stores Seller
Estoppel”), which representations made by CarrAmerica contained therein shall be
deemed to be included and have the same effect as representations and warranties
made by CarrAmerica under Section 5.01 and shall be subject to the limitations
set forth in Section 9.17 hereof. If, after Closing, CarrAmerica delivers an
executed estoppel certificate from Ross Stores to RREEF, then, to the extent
that such estoppel from Ross Stores covers the matters in a manner consistent
with the Ross Stores Seller Estoppel, CarrAmerica shall be released from
liability under the Ross Stores Seller Estoppel for such matter;

 

(xii) a certified resolution or secretary’s certificate or other similar
instrument of CarrAmerica’s general partner, certifying as to the power and
authority of CarrAmerica and the general partner on behalf of CarrAmerica to
enter into this transaction, together with incumbency certificate and recently
issued certificates of good standing from the applicable government authorities
in the state of formation and California for CarrAmerica and its general
partner.

 

(b) Unless otherwise provided in this Section, at least one (1) Business Day
prior to the Closing, RREEF shall deposit with Escrow Holder the following funds
and documents, duly executed (and, where appropriate, notarized for
recordation):

 

(i) counterparts of the Limited Liability Company Agreement and the Designation
Agreement;

 

(ii) not later than the time required for the Closing to occur at the specified
time on the Closing Date, immediately available U.S. funds in the amount of the
Contribution Amount (less the amount of the Deposit, and subject to the
adjustments and prorations provided for herein), for disbursement in accordance
with the Limited Liability Company Agreement and RREEF’s and CarrAmerica’s
written closing instructions;

 

20



--------------------------------------------------------------------------------

(iii) a certificate, in the form of Exhibit L-2 attached hereto, confirming that
the representations and warranties made by RREEF in this Agreement are true,
correct and complete in all material respects as of the Closing Date (the “RREEF
Certificate”); and

 

(iv) a certified resolution or secretary’s certificate or other similar
instrument of an officer of RREEF certifying as to the power and authority of
RREEF to enter into this transaction, together with incumbency certificate and
recently issued certificates of good standing from the applicable government
authorities in the jurisdiction of its formation.

 

(c) Unless otherwise provided in this Section, at least one (1) Business Day
prior to the Closing, CarrAmerica and RREEF shall cause the Venture to deposit
with Escrow Holder the following documents, duly executed (and, where
appropriate, notarized for recordation): duly executed counterparts of the
Property Management Agreement, the Tenant Lease Assignment, the Assignment of
Contracts and Intangible Property, and the Designation Agreement.

 

Section 8.03 Prorations.

 

(a) Current real estate taxes and assessments, personal property taxes, if any,
rental income (including fixed monthly rents, additional rents, percentage
rents, escalation rents, retroactive rents, any form of tax or operating
expenses pass-throughs relating to the Leases, and any other sums and charges
payable by tenants under the Leases) (collectively, “Rentals”), and all other
items of income and expense with respect to the ownership, operation and
maintenance of the Property shall be prorated between CarrAmerica and the
Venture as of 12:01 AM on the Closing Date. Except as set forth below, all such
prorations shall be based on the latest available information, and shall be made
on the basis of a three hundred sixty-five (365) day year and on the basis of
the accrual method of accounting. All such items attributable to the period to
(but not including) the Closing Date shall be charged or credited to
CarrAmerica; all such items attributable to the period from and after the
Closing Date shall be charged or credited to the Venture. All delinquent taxes,
bonds and assessments, if any, on the Property shall be paid by CarrAmerica at
Closing, and CarrAmerica shall remain liable after Closing for any escaped taxes
or assessments against the Property attributable to the period prior to Closing.

 

(b) Rentals, delinquent Rentals and other income from the Property shall be
prorated between CarrAmerica and the Venture only as and when collected. RREEF
and CarrAmerica shall cause the Venture to use reasonable efforts to collect any
delinquent Rentals after Closing; provided, however, in no event shall the
Venture be required, nor shall CarrAmerica be permitted, to initiate litigation,
or terminate or threaten to terminate any tenancy to obtain such amounts. Any
Rentals received directly by CarrAmerica after Closing shall be delivered by
CarrAmerica to the Venture, for proration in accordance with this Section.
Subject to the remainder of this Section, CarrAmerica shall be entitled to any
Rentals received by the Venture from tenants after the Closing to the extent
such rentals relate to periods prior to the Closing Date. Any delinquent Rentals
or other income collected pursuant to this Section shall be applied as follows:
(i) reimbursement for reasonable legal expenses incurred by the Venture in
collecting such delinquent Rentals or other income, (ii) payment to the Venture
of delinquent Rentals or other income which relate to periods from and following
the Closing, and (iii) payment to CarrAmerica of delinquent Rentals applicable
to periods prior to the Closing.

 

21



--------------------------------------------------------------------------------

(c) The Venture shall be credited and CarrAmerica shall be debited with an
amount equal to (i) all deposits or advance rentals in the nature of security
deposits from tenants (and any interest accrued thereon for the benefit of a
tenant) and (ii) rent prepaid for the period from and after the Closing Date, if
any, being held by CarrAmerica under the Leases. CarrAmerica shall be credited
and the Venture shall be debited with any refundable deposits or bonds held by
any utility, governmental agency or service provider with respect to the
Property (to the extent the same are disclosed to RREEF and are assignable to
and assumed by the Venture in connection with the transfer of the Property). In
the event that CarrAmerica holds any security deposits in the form of a letter
of credit, CarrAmerica and RREEF shall cooperate so as to cause the transfer
such letter of credit to the Venture at Closing or as promptly as possible after
the Closing and at CarrAmerica’s cost, or, if any such letter of credit is not
transferable, CarrAmerica shall hold such letter of credit for the benefit of
the Venture, in such manner as shall be satisfactory to RREEF in its reasonable
judgment. The Venture shall indemnify CarrAmerica for any out of pocket costs or
claims asserted against CarrAmerica with respect to any such letter of credit
held by CarrAmerica for the benefit of the Venture.

 

(d) CarrAmerica shall be responsible for the payment of the costs of tenant
improvements, leasing commissions and other tenant inducements provided for in
the Leases executed before March 1, 2005 and for any future expansion of Ross
Stores onto the approximately 13,642 square feet on Floor 1 (the “Future Ross
Expansion”) (a draft amendment therefor dated January 9, 2005 was produced but
not executed by the parties as indicated on Schedule 1 attached hereto) (but,
except for the obligations of CarrAmerica with respect to Ross Stores leases
described in this paragraph above or below, specifically excluding any leasing
commissions, tenant improvement or other allowances arising in connection with
any future expansions, extensions or renewals under any such Leases taking place
after March 1, 2005 which shall be the obligation of the Venture); and
CarrAmerica Pleasanton shall not receive any credit to its capital account in
the Venture for any costs incurred by CarrAmerica with respect to such matters.
CarrAmerica’s responsibility for tenant improvements, leasing commissions and
other tenant inducements under the preceding sentence shall survive the Closing
except to the extent the Venture receives a credit or escrowed funds for such
costs at Closing. The parties acknowledge and agree that this Section 8.03(d) is
intended to address the allocation of costs between CarrAmerica and the Venture
for leasing related costs and that, subject to CarrAmerica paying the costs
which it is required hereunder to pay, the Venture (and not CarrAmerica) shall
be responsible for completing any tenant improvement obligations for any new
leases executed after March 1, 2005. Notwithstanding anything to the contrary
contained herein, with respect to any dispute with Ross Stores regarding tenant
improvements, reception or lobby improvements or otherwise in connection with
the Future Ross Expansion (the “Ross Dispute”), CarrAmerica, at its expense,
shall reasonably control the prosecution of any mediation or other proceeding,
and have the right, at its expense, to settle any such dispute by agreeing to
and paying sums to or on behalf of the tenant; provided, however, that the
Venture will have the right to reasonably approve any such settlement and that
CarrAmerica shall reasonably consult and cooperate with the Venture to keep the
Venture reasonably apprised of the progress thereof, provided (i) that the
Venture may disapprove any such settlement in its sole discretion if any such
settlement amends the lease with Ross Stores described on Exhibit C, including,
without limitation, any

 

22



--------------------------------------------------------------------------------

amendments thereto, and/or amends the terms under which Ross Stores exercised
its right with respect to the Future Ross Expansion or (ii) has an adverse
impact on the Property, and provided further that CarrAmerica may elect to have
the Venture agree with Ross Stores to terminate Ross Stores’ rights to the
Future Ross Expansion Space without the consent of the Venture and without the
Venture having to pay any sums or incur any obligations or liabilities. The
Venture may participate in such proceedings and the Venture shall have no
liability or obligations with respect thereto. CarrAmerica hereby agrees to
indemnify the Venture and hold the Venture harmless from and against any amounts
that become due and payable to Ross Stores, or that have to be paid to construct
any improvements or otherwise due to or on behalf of Ross Stores as a result of
the dispute which is the subject of the foregoing mediation proceeding and any
costs and expenses incurred by the Venture arising out of such dispute,
including, without limitation, legal fees and costs in connection with such
mediation and/or litigation arising therefrom. CarrAmerica Pleasanton shall not
receive any credit to its capital account in the Venture for amounts deposited
or paid by CarrAmerica under this subsection (d).

 

(e) Prior to Closing, CarrAmerica will deposit a total of $3,593,624 into a
tenant improvement allowance escrow (the “Tenant Improvement Escrow”) to pay for
certain tenant improvement allowances agreed to by CarrAmerica under leases to
Safeway (in the amount of $1,453,500), to AT&T Corporation (in the amount of
$1,890,124) and to Ross Stores (in the amount of $250,000 with respect to its
lease dated April 15, 2003). At Closing, the Escrow Holder shall release all
funds in the Tenant Improvement Escrow to the Venture, and the Venture shall
hold such funds to pay to Safeway, to AT&T Corporation and to Ross Stores the
tenant improvement allowances as and when such payments are required to be made
under each of its respective lease. In the event there are insufficient funds
CarrAmerica (and not the Venture) shall be responsible for paying all additional
amounts required to be paid under such leases, and in the event such tenants
have been fully paid and there remains excess funds in the Tenant Improvement
Escrow, such surplus shall be returned by the Venture to CarrAmerica. In
addition, CarrAmerica will deposit in escrow an additional amount equal to Two
Hundred Fifty Thousand ($250,000), as payment toward the $250,000 in management
operating expenses for the Property, which sum shall be released to the Venture
at Closing. CarrAmerica Pleasanton shall not receive any credit to its capital
account in the Venture for amounts deposited or paid by CarrAmerica under this
subsection (e).

 

(f) RREEF and CarrAmerica shall cooperate to produce prior to the Closing Date a
schedule of prorations (including a report of the status of delinquent Rentals)
to be made on and after the Closing Date, as complete and accurate as reasonably
possible. All prorations that can be liquidated accurately or reasonably
estimated as of the Closing Date shall be made on the Closing Date through the
Closing. All other prorations, and adjustments to initial estimated prorations,
shall be made by the parties with due diligence and cooperation within 90 days
following the Closing Date, or such later time as may be required to obtain
necessary information for proration. A net credit in favor of CarrAmerica from
such prorations shall be satisfied by a payment by the Venture to CarrAmerica in
the amount of 100% of such net credit. A net credit in favor of the Venture from
such prorations shall be satisfied by a payment by CarrAmerica to the Venture in
the amount of 100% of such net credit. To the extent that CarrAmerica Pleasanton
and RREEF, as members of the Venture, are contributing sums to the Venture to
pay for closing costs or net prorations items hereunder, RREEF shall contribute
eighty percent (80%) of such costs and CarrAmerica Pleasanton shall contribute
twenty percent (20%) of such costs.

 

23



--------------------------------------------------------------------------------

Section 8.04 Other Closing Costs.

 

(a) RREEF shall pay (i) all fees and expenses of RREEF’s legal counsel and other
third party consultants engaged by or on behalf of RREEF in connection with this
transaction, and (ii) one-half (1/2) of the escrow fee and recording costs for
this transaction. RREEF shall not receive capital account credit for any amount
specified in this Section 8.04(a) to be paid by RREEF or for any other amount
payable by RREEF pursuant to Section 8.04(d) below.

 

(b) CarrAmerica shall pay (i) all documentary transfer taxes or fees due on the
recordation of the Deed and/or the transfer of any element of the Property, (ii)
the premium for the Title Policy that is allocable to standard coverage, (iii)
the cost of the Survey delivered by CarrAmerica to RREEF, (iv) all fees and
expenses of CarrAmerica’s legal counsel and other third party consultants
engaged by or on behalf of CarrAmerica in connection with this transaction, and
(v) one-half (1/2) of the escrow fee and recording costs for this transaction.
CarrAmerica Pleasanton shall not receive capital account credit for any amount
specified in this Section 8.04(b) to be paid by CarrAmerica or for any other
account payable by CarrAmerica pursuant to Sections 8.04(d) below.

 

(c) The Venture shall pay (i) the portion of the premium for the Title Policy
that is allocable to extended coverage, and any endorsements to the Title Policy
requested by RREEF, and (ii) the cost of any update of the Survey required by
RREEF or the Title Company.

 

(d) Other closing costs will be split on the Closing Date in accordance with the
custom in San Francisco, California.

 

Section 8.05 Further Documentation. At and following the Closing, RREEF and
CarrAmerica each shall execute any certificates or other instruments required by
law or local custom or otherwise reasonably requested by the other party to
effect the transaction contemplated by this Agreement

 

Section 8.06 Original Property Documents. CarrAmerica shall be deemed to have
delivered to the Venture on the Closing Date (but, as property manager,
CarrAmerica Real Estate Services, LLC, shall retain actual possession of) all
original Leases and assumed Contracts, the certificates of occupancy for the
Property and all assignable licenses and permits relating to the use, occupancy
or operation of the Property, copies, electronic versions or originals of all
books and records of account, copies of correspondence with tenants and
suppliers, and the other documents and information provided or made available to
RREEF pursuant to Section 3.03 (subject to the exclusions therein).

 

24



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01 Damage and Destruction.

 

(a) Subject to the provisions of subsection (b) below, each of the parties shall
be bound to proceed with the formation of the Venture and to contribute, in the
case of CarrAmerica, the Property and, in the case of RREEF, the Contribution
Amount, as required by the terms of this Agreement, without regard to the
occurrence during the Contract Period of any damage to or destruction of the
Property (“Contract Period Damage”). CarrAmerica shall be responsible for the
payment of any deductible under the applicable insurance policies covering any
such Contract Period Damage, and any insurance proceeds collected by CarrAmerica
prior to the Closing Date as a result of any Contract Period Damage and not
expended by CarrAmerica on repair, replacement or restoration of the Property
pursuant to subsection (c) below shall be delivered to the Venture at Closing.
Subject to subsection (d) below, CarrAmerica shall assign to the Venture at
Closing the right to receive any insurance proceeds attributable to such
Contract Period Damage and not theretofore collected by CarrAmerica and, to
implement such assignment, shall execute such documents as RREEF shall
reasonably request. CarrAmerica promptly shall deliver to the Venture any such
insurance proceeds as shall be collected by CarrAmerica on or following the
Closing Date. In the event any Contract Period Damage is not covered by
insurance, subject to subsection (b) below, CarrAmerica shall be responsible for
the costs of repairing any such damage to the Property; provided, however, if
such uninsured Contract Period Damage exceeds $1,000,000, CarrAmerica may
instead elect to terminate this Agreement by written notice to RREEF given prior
to Closing. Upon any termination of this Agreement pursuant to this subsection,
the Deposit (including any interest accrued thereon) shall be returned to RREEF,
and neither party shall have any further rights or obligations hereunder, except
as provided in Sections 3.02, 9.03, 9.15 and 9.17 hereof.

 

(b) Notwithstanding the foregoing, (i) if any Contract Period Damage gives any
of the Major Tenants the right to terminate its Lease, or (ii) if the cost of
repair, replacement or restoration of the Property attributable to any Contract
Period Damage exceeds $1,000,000 in the case of a loss that is not covered by
insurance, or $2,000,000, in the case of a loss that is covered by insurance, or
(iii) if the rent loss insurance proceeds assignable to the Venture in
connection with such loss will not cover the period required for the restoration
of the Property and the resumption of rental payments under the Leases, then
RREEF may elect to terminate this Agreement by written notice to CarrAmerica
given prior to Closing. Upon any termination of this Agreement pursuant to this
subsection, the Deposit (including any interest accrued thereon) shall be
returned to RREEF, and neither party shall have any further rights or
obligations hereunder, except as provided in Sections 3.02, 9.03, 9.15 and 9.17
hereof. In the event RREEF does not elect to terminate this Agreement pursuant
to this subsection, the provisions of subsection (a) above shall be applicable.
In the event of any Contract Period Damage, the parties shall promptly engage a
contractor, mutually acceptable to both parties, to prepare and submit an
estimate of the cost and time period for repair, replacement or restoration of
the Property. The Closing hereunder shall only be delayed to the extent
necessary to allow the parties to obtain that estimate and to make any necessary
elections provided above. Any credits given based on an estimate shall be
reconciled after Closing as soon as actual numbers are available.

 

(c) Upon the occurrence of any Contract Period Damage, CarrAmerica may, but
shall not be obligated to, use any insurance proceeds collected with respect to
such Contract Period Damage to repair, replace or restore the Property to the
extent reasonably feasible prior to the Closing Date. The plans, materials,
choice of contractor and all other material aspects of the performance of such
repair, replacement or restoration shall be subject to RREEF’s and CarrAmerica’s
review and approval, each in its reasonable discretion.

 

25



--------------------------------------------------------------------------------

(d) Notwithstanding anything in this Agreement to the contrary, the insurance
proceeds to be delivered to the Venture pursuant to this Section 9.01 shall
exclude business interruption or rental loss insurance proceeds, if any,
allocable to the period prior to the Closing Date, which proceeds shall be
retained by CarrAmerica. CarrAmerica shall assign to the Venture all rental loss
insurance proceeds, if any, allocable to the period from and after the Closing
Date (or, if already collected, such rental loss insurance proceeds shall be
deemed Rentals for purposes of proration at the Closing pursuant to Section
8.03).

 

(e) CarrAmerica Pleasanton shall not be entitled to any credit to its capital
account in the Venture as a consequence of any payments under this Section 9.01.

 

Section 9.02 Condemnation.

 

(a) If, before the Closing, all of the Property shall be taken by condemnation
or eminent domain (or deed given under threat of eminent domain), or any
governmental agency notifies CarrAmerica that any such condemnation is planned,
this Agreement shall be automatically terminated. Upon any termination of this
Agreement pursuant to this subsection, the Deposit (including any interest
accrued thereon) shall be returned to RREEF and neither party shall have any
further rights or obligations hereunder, except as provided in Sections 3.02,
9.03, 9.15 and 9.17 hereof.

 

(b) If, before the Closing, any material portion of the Property or any portion
which impairs parking or access to the Real Property shall be taken by
condemnation or eminent domain (or deed given under threat of eminent domain),
then RREEF, at its option, may terminate this Agreement by providing written
notice of such termination to CarrAmerica prior to Closing. If RREEF does not so
terminate this Agreement, subsection (c) below shall apply. If RREEF elects to
terminate this Agreement under this subsection (b), the Deposit (including any
interest accrued thereon shall be returned to RREEF and neither party shall have
any further rights or obligations hereunder, except as provided in Sections
3.02, 9.03, 9.15 and 9.17 hereof.

 

(c) If this Agreement is not terminated in accordance with the foregoing, RREEF
shall close hereunder (without reduction in Contribution Amount) and the Venture
shall accept title to the Property subject to such taking. In such event, at the
Closing CarrAmerica’s interest, if any, in proceeds from the taking of the
Property condemned shall be assigned by CarrAmerica to the Venture; and any
proceeds previously received by CarrAmerica in connection with such taking shall
be paid over to the Venture (excluding any portion of such proceeds specifically
awarded for attorneys’ fees or other costs incurred by CarrAmerica in securing
such proceeds).

 

Section 9.03 Brokerage Commissions and Finder’s Fees. The parties represent and
warrant to each other that no broker or finder was instrumental in arranging or
bringing about this transaction except for Secured Capital Corp (“SCC”). At
Closing, CarrAmerica shall pay the commission due to SCC, which shall be paid
pursuant to a separate agreement between CarrAmerica and SCC. Other than SCC,
each party to this Agreement warrants to the other that

 

26



--------------------------------------------------------------------------------

no person or entity can properly claim a right to a real estate commission, real
estate finder’s fee, real estate acquisition fee or other real estate
brokerage-type compensation (collectively, “Real Estate Compensation”) based
upon the acts of that party with respect to the transaction contemplated by this
Agreement. Each party hereby agrees to indemnify and defend the other against
and to hold the other harmless from any and all Losses resulting from any claim
for Real Estate Compensation by any person or entity based upon the acts of the
indemnifying party, or from payment of Real Estate Compensation to any person
claiming by or through the indemnifying party or any entity affiliated with the
indemnifying party. The obligations under this Section shall survive the Closing
Date.

 

Section 9.04 Successors and Assigns. Neither RREEF nor CarrAmerica may assign
any rights, duties or interests under this Agreement without the prior written
consent of the other party; provided that, without the other’s consent, either
party may assign its rights and delegate its respective duties to form and
acquire an interest in the Venture (1) to an entity whose ownership interests
are wholly owned, directly or indirectly, and controlled by the respective
assigning party, or (2) with respect to RREEF, to a separate account or an
entity owned by a separate account advised by RREEF America L.L.C., a Delaware
limited liability company. Any such assignment shall not release the assigning
party of its obligations under this Agreement which accrued prior to such
assignment but shall release the assigning party of all obligations under this
Agreement arising thereafter. Subject to the limitations on assignment expressed
in this Section, this Agreement shall be binding upon, and inure to the benefit
of, RREEF and CarrAmerica and their respective successors and assigns.

 

Section 9.05 Notices. All notices required to be given pursuant to the terms
hereof shall be in writing and either (i) personally delivered, (ii) deposited
in the United States mail, registered or certified return receipt requested,
postage prepaid, (iii) sent by Federal Express or similar nationally recognized
overnight courier service, or (iv) transmitted by facsimile with a hard copy
sent within one (1) Business Day by any of the foregoing means, and addressed as
follows:

 

If to CarrAmerica:   

CarrAmerica Realty Operating Partnership, L.P.

c/o CarrAmerica Realty Corporation

1850 K Street, NW, Suite 500

Washington, D.C. 20006

Attention: Thomas R. Levy

Telephone:        (202) 729-7525

Facsimile:         (202) 729-1060

With a copy to:   

Mayer Brown Rowe & Maw

190 S. LaSalle Street, 39th Floor

Chicago, IL 60603

Attention: Jeff Usow

Telephone:        (312) 701-8612

Facsimile:         (312) 706-8725

 

27



--------------------------------------------------------------------------------

If to RREEF:   

RREEF America REIT II Corp. TTT

c/o RREEF America L.L.C.

101 California Street, 26th Floor

San Francisco, CA 94111

Attention: Dwight L. Merriman

Telephone:        (415) 262-2005

Facsimile:         (415) 781-2229

With a copy to:   

RREEF America REIT II Corp. TTT

c/o RREEF America L.L.C.

101 California Street, 26th Floor

San Francisco, CA 94111

Attention: James N. Carbone

Telephone:        (415) 262-2023

Facsimile:         (415) 781-2229

With a copy to:   

RREEF America L.L.C.

101 California Street, 26th Floor

San Francisco, CA 94111

Attention: Vilma Marania

Telephone:        (415) 262-2093

Facsimile:         (415) 986-6247

With a copy to:   

Orrick, Herrington & Sutcliffe, LLP

405 Howard Street

San Francisco, California 94105

Attention: Michael H. Liever, Esq.

Telephone:        (415) 773-5808

Facsimile:         (415) 773-5759

 

The foregoing addresses may be changed from time to time by written notice.
Notices shall be deemed received upon the earlier of actual receipt or delivery
(or refusal to accept delivery).

 

Section 9.06 Time. Time is of the essence of every provision contained in this
Agreement.

 

Section 9.07 Possession. The rights of possession of the Property (subject to
the Leases) shall be delivered by CarrAmerica to the Venture on the Closing
Date.

 

Section 9.08 Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or Exhibits hereto.

 

28



--------------------------------------------------------------------------------

Section 9.09 Incorporation by Reference. All of the Exhibits attached to this
Agreement or referred to herein and all documents in the nature of such
Exhibits, when executed, are by this reference incorporated in and made a part
of this Agreement.

 

Section 9.10 Amendments. This Agreement may be amended only with the approval of
each of the parties hereto.

 

Section 9.11 Interpretation. The titles of the Articles and Sections in this
Agreement are for convenience only and shall not be considered in construing
this Agreement. Pronouns used with reference to the parties shall be construed
to refer to the feminine, neuter, singular and plural as the identity of the
individual or entity referred to may require. No provision of this Agreement
shall be interpreted as bestowing any rights whatsoever upon any third party.

 

Section 9.12 Attorneys’ Fees. In the event any dispute between RREEF and
CarrAmerica should result in litigation or arbitration, the prevailing party
shall be reimbursed for all reasonable costs and reasonable attorneys’ fees
incurred in connection with such litigation or arbitration, including, without
limitation, reasonable costs and reasonable attorneys’ fees incurred in
collecting the judgment(s) or arbitration award(s) resulting from such
litigation or arbitration.

 

Section 9.13 Severability. If any provision of this Agreement is determined to
be unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties. In any event, all other
provisions shall be deemed valid and enforceable to the greatest possible
extent.

 

Section 9.14 Governing Law and Jurisdiction. This Agreement shall be construed
and interpreted in accordance with and shall be governed and enforced in all
respects according to the laws of the State of California.

 

Section 9.15 Confidentiality. RREEF and CarrAmerica hereby acknowledge and agree
that the terms and conditions of this Agreement are to be kept strictly
confidential during the Contract Period and thereafter in the event that this
Agreement is terminated and does not proceed to Closing, provided that such
undertaking shall not apply to the disclosure of matters necessary to the
pursuit of remedies based upon a default under this Agreement. Accordingly,
prior to Closing, except as may be required by law or court order or securities
regulations or rules of state exchanges, neither party shall, without the prior
written consent of the other party, release, publish or otherwise distribute
(and shall not authorize or permit any other person or entity to release,
publish or otherwise distribute) any information concerning this Agreement or
the transaction contemplated herein to any person or entity other than the
disclosing party’s prospective investors and lenders, legal and financial
advisors or other consultants, each of whom shall agree to hold such information
strictly confidential as if such persons were bound by the provisions of this
Section.

 

Section 9.16 Exclusive Negotiations. Throughout the Contract Period, CarrAmerica
shall (a) withdraw the Property from the market, (b) not solicit, negotiate
with, or share information about the Property with, any prospective buyer or
joint venture partner other than RREEF, and (c) not enter into any letter of
intent, agreement or any contractual obligation of any kind whatsoever for the
sale, option, exchange or other transfer of the Property or any portion thereof
to any person or entity other than RREEF.

 

29



--------------------------------------------------------------------------------

Section 9.17 Limitation of Claims. In no event shall either party seek
satisfaction for any claim asserted by such party against the other from any of
the other party’s direct or indirect partners, shareholders or members, or from
any officers, directors, trustees, beneficiaries, employees, agents, legal
representatives, successors or assigns of the other party or its direct or
indirect partners, shareholders or members, nor shall any such person or entity
have any personal liability for the obligations of RREEF or CarrAmerica, as the
case may be. The satisfaction of any claim by RREEF against CarrAmerica
hereunder or in connection with any agreement, covenant, representation,
warranty, assignment, assumption or action made, delivered, executed or done
under or in connection with this Agreement shall be limited solely to
CarrAmerica’s interest in the Property, in the event this Agreement is
terminated, or CarrAmerica’s interest in the Venture, in the event the Closing
occurs hereunder; provided, however, notwithstanding anything to the contrary
contained herein, after the Closing: (a) the maximum aggregate liability of
CarrAmerica, and the maximum aggregate amount which may be awarded to and
collected by RREEF (including, without limitation, for any breach of any
representation, warranty and/or covenant by CarrAmerica) under this Agreement
and the Closing Documents (excluding the documents described in the last
sentence of this Section) executed and delivered at Closing by CarrAmerica
pursuant to this Agreement shall under no circumstances whatsoever exceed Four
Million Dollars ($4,000,000); and (b) no claim by RREEF alleging a breach by
CarrAmerica of any representation, warranty and/or covenant of CarrAmerica
contained herein may be made, and CarrAmerica shall not be liable for any
judgment in any action based upon any such claim, unless and until such claim,
either alone or together with any other claims by RREEF alleging a breach by
CarrAmerica of any such representation, warranty and/or covenant is for an
aggregate amount in excess of One Hundred Thousand Dollars ($100,000) (the
“Floor Amount”), in which event CarrAmerica’s liability respecting any final
judgment concerning such claim or claims shall be for the entire amount thereof,
subject to the limitation set forth in clause (a) above; provided, however, that
if any such final judgment is for an amount that is less than or equal to the
Floor Amount, then CarrAmerica shall have no liability with respect thereto.. In
no event shall either party be liable to the other for any consequential or
punitive damages in the event of a breach or default under this Agreement. This
Section shall survive the Closing or the earlier termination of this Agreement.
Nothing in this Section is intended by the parties to limit in any manner the
right of the parties to assert any claim or to seek any damages and expenses or
to impose any limit on liability arising from a breach or default under the
Limited Liability Company Agreement, the Property Management Agreement, or any
other documents related thereto.

 

Section 9.18 Counterparts. This Agreement may be executed in multiple identical
counterparts, each of which shall be deemed an original, and counterpart
signature pages may be assembled to form a single original document.
Furthermore, this Agreement may be executed and delivered by the exchange of
electronic facsimile copies or counterparts of the signature page, which
facsimile copies or counterparts shall be binding upon the parties.

 

Section 9.19 Entire Agreement. This Agreement and the attached Exhibits, which
are by this reference incorporated herein, and all documents in the nature of
such Exhibits, when executed, contain the entire understanding of the parties
and supersede any and all other written or oral understanding.

 

[signature page follows]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CarrAmerica and RREEF have executed this Agreement as of the
day and year first written above.

 

CARRAMERICA REALTY OPERATING   RREEF AMERICA REIT II CORP. TTT PARTNERSHIP,
L.P.,   a Maryland corporation a Delaware limited partnership        

By:

 

CarrAmerica Realty Corporation, a Maryland corporation,

its general partner

  By:  

/s/ James Carbone

--------------------------------------------------------------------------------

           

Name:

  James Carbone            

Its:

 

 

--------------------------------------------------------------------------------

    By:  

/s/ Karen Dorigan

--------------------------------------------------------------------------------

            Name:   Karen Dorigan             Its:  

 

--------------------------------------------------------------------------------

       

 

31



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A    Legal Description Exhibit B    List of Contracts and Brokerage
Agreements Exhibit C    List of Leases Exhibit D    Form of Limited Liability
Company Agreement Exhibit E    Form of Property Management Agreement Exhibit F
   Required Due Diligence Deliveries Exhibit G    Form of Tenant Estoppel
Exhibit H    Form of Grant Deed Exhibit I    Form of Bill of Sale Exhibit J   
Form of Tenant Lease Assignment Exhibit K    Form of Assignment of Contracts and
Intangible Property Exhibit L-1    Form of CarrAmerica’s Certificate Exhibit L-2
   Form of RREEF’s Certificate Exhibit M    Form of Designation Agreement
Exhibit N    Leasing Parameters Exhibit O    Form of Tenant Notice Exhibit P   
Form of Accounting Agreement Exhibit Q    List of Excluded Personal Property
Exhibit R    Ross Stores Seller Estoppel